Case 15-21234-AJC Doc 66-1 Filed 02/02/21 Pagei1of1

Dilks| &|Knopik

NOTICE OF ASSIGNMENT

For good and valuable consideration, the undersigned, Unifund CCR, LLC ("Assignor"),
hereby, assigns, conveys and transfers over and unto Dilks & Knopik, LLC ("Assignee"), any and all
of right, title and interest in and to the below referenced funds/claim(s).

The Assigned funds/claim(s):

Debtor: Moraima Robles

Court: United States Bankruptcy Court - Southern District of Florida
Case Number: 15-21234-BKC-AJC

Chapter: 13

Claim # |

FUNDS/CLAIM(S) ARE BEING ASSIGNED "AS-IS, WHERE-IS" WITH NO WARRANTIES
OR REPRESENTATIONS WHATSOEVER, EXCEPT AS EXPRESSLY PROVIDED IN THE
ASSIGNMENT AGREEMENT, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

IN WITNESS WHEREOF, the parties hereto have caused this notice of assignment to be executed as
of the Thursday, January 28, 2021.

Unifund CCR, LLC

oh. Wim

Chris Blanton - Authorized Signatory
